Third District Court of Appeal
                               State of Florida

                         Opinion filed June 22, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1752
                       Lower Tribunal No. 20-10105
                          ________________


                   The Weisbein Team, P.A., etc.,
                                  Appellant,

                                     vs.

                          David A. Kurz, et al.,
                                 Appellees.


     An Appeal from non-final orders from the Circuit Court for Miami-Dade
County, Alan Fine, Judge.

     Carey Rodriguez Milian LLP, and Ruben Conitzer and David P. Milian
and Juan J. Rodriguez, for appellant.

      Cueto Law Group P.L., and Santiago A. Cueto and Raúl A. Reichard,
for appellees.


Before LOGUE, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See Fayad v. Mercy Hosp., Inc., 773 So. 2d 1244 (Fla. 3d
DCA 2000).




             2